
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.26



Citizens Bancshares Corporation
Annual PEO and PFO Certification For Fiscal Years Other than the First Year


        I, Cynthia N. Day, President/Chief Executive Officer and Samuel J. Cox,
Executive Vice President/Chief Financial Officer, certify, based on my
knowledge, that:

        (i)    The entity serving as the compensation committee (the
"Committee") of Citizens Bancshares Corporation (the "Company") has discussed,
reviewed, and evaluated with senior risk officer at least every six months
during any part of the most recently completed fiscal year that was a TARP
period, senior executive officer (SEO) compensation plans and employee
compensation plans and the risks these plans pose to the Company and each entity
aggregated with the Company as the "TARP Recipient" as defined in the
regulations and guidance established under section 111 of EESA (collectively
referred to as the "TARP Recipient");

        (ii)   The Committee has identified and limited during any part of the
most recently completed fiscal year that was a TARP period any features of the
SEO compensation plans that could lead SEOs to take unnecessary and excessive
risks that could threaten the value of the TARP Recipient and has identified any
features of the employee compensation plans that pose risks to the TARP
Recipient and has limited those features to ensure that the TARP Recipient is
not unnecessarily exposed to risks;

        (iii)  The Committee has reviewed, at least every six months during any
part of the most recently completed fiscal year that was a TARP period, the
terms of each employee compensation plan and identified any features of the plan
that could encourage the manipulation of reported earnings of the TARP Recipient
to enhance the compensation of an employee, and has limited any such features;

        (iv)  The Committee will certify to the reviews of the SEO compensation
plans and employee compensation plans required under (i) and (iii) above;

        (v)   The Committee will provide a narrative description of how it
limited during any part of the most recently completed fiscal year that was a
TARP period the features in:

        (A)  SEO compensation plans that could lead SEOs to take unnecessary and
excessive risks that could threaten the value of the TARP Recipient;

        (B)  Employee compensation plans that unnecessarily expose the TARP
Recipient to risks; and

        (C)  Employee compensation plans that could encourage the manipulation
of reported earnings of the TARP Recipient to enhance the compensation of an
employee;

        (vi)  The TARP Recipient has required that bonus payments, as defined in
the regulations and guidance established under section 111 of EESA (bonus
payments), to SEOs and any of the next twenty most highly compensated employees
be subject to a recovery or "clawback" provision during any part of the most
recently completed fiscal year that was a TARP period if the bonus payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria;

        (vii) The TARP Recipient has prohibited any golden parachute payment, as
defined in the regulations and guidance established under section 111 of EESA,
to an SEO or any of the next five most highly compensated employees during any
part of the most recently completed fiscal year that was a TARP period;

        (viii)  Except as discussed below, the TARP Recipient has limited bonus
payments to its applicable employees in accordance with section 111 of EESA and
the regulations and guidance

--------------------------------------------------------------------------------



established thereunder during any part of the most recently completed fiscal
year that was a TARP period.

        In preparing its response to the ongoing off-site review by the Office
of Financial Stability's Compliance Office, the TARP Recipient determined that
annual premium payments, each in the amount of $1,707.50, were made during the
TARP period on a life insurance policy under which the TARP Recipient's most
highly compensated employee had the right to designate the beneficiary or
beneficiaries of any death benefits payable under the policy.

        The insurance policy in question was an arrangement assumed from a
predecessor entity in 1998. The insurance policy was a small standalone policy,
which was not associated with any of the TARP Recipient's other benefit plans.
Therefore, it was inadvertently not administered or reviewed in the same manner
as other benefit and compensation plans. The TARP Recipient has no other
policies of this nature.

        The TARP Recipient has not been able to identify any exemption from the
restrictions on bonus payments that would apply to these annual premium
payments.

        While sincerely regretting the error, the TARP Recipient does not
propose to take any specific remedial action with respect to this mistake
because of the sudden death of the TARP Recipient's most highly compensated
employee on February 27, 2012, after a very brief illness. Nevertheless, the
TARP Recipient has completed a thorough review of all other arrangements and is
confident that no other bonus payments remain undisclosed that fail to comply
with the bonus limitations under the IFR. In addition, the TARP Recipient is
consulting with legal counsel to ensure that payment arrangements that will be
applied to the TARP Recipient's most highly compensated employee in 2013 and
future years satisfy the IFR's bonus restrictions.

        (ix)  The TARP Recipient and its employees have complied with the
excessive or luxury expenditures policy, as defined in the regulations and
guidance established under section 111 of EESA, during any part of the most
recently completed fiscal year that was a TARP period; and any expenses that,
pursuant to the policy, required approval of the board of directors, a committee
of the board of directors, an SEO, or an executive officer with a similar level
of responsibility, were properly approved;

        (x)   The TARP Recipient will permit a non-binding shareholder
resolution in compliance with any applicable Federal securities rules and
regulations on the disclosures provided under the Federal securities laws
related to SEO compensation paid or accrued during any part of the most recently
completed fiscal year that was a TARP period;

        (xi)  The TARP Recipient will disclose the amount, nature, and
justification for the offering, during any part of the most recently completed
fiscal year that was a TARP period, of any perquisites, as defined in the
regulations and guidance established under section 111 of EESA, whose total
value exceeds $25,000 for any employee who is subject to the bonus payment
limitations identified in paragraph (viii);

        (xii) The TARP Recipient will disclose whether the TARP Recipient, the
board of directors of the Company, or the Committee has engaged during any part
of the most recently completed fiscal year that was a TARP period a compensation
consultant; and the services the compensation consultant or any affiliate of the
compensation consultant provided during this period;

        (xiii)  Except as discussed below, the TARP Recipient has prohibited the
payment of any gross-ups, as defined in the regulations and guidance established
under section 111 of EESA, to the SEOs and the next twenty most highly
compensated employees during any part of the most recently completed fiscal year
that was a TARP period.

        The TARP Recipient, also in preparing its response to the off-site
review, determined that it grossed-up a nominal Christmas gift for the SEOs,
excluding the most highly compensated, and the next twenty most highly
compensated employees, during 2009, the first year of receipt of TARP proceeds,
and the subsequent year, 2010. This matter occurred when the TARP Recipient's

--------------------------------------------------------------------------------



subsidiary bank granted a token cash appreciation gift in the amount of $200 and
$100 for 2009 and 2010, respectively, to bank employees during the Holiday
season, including one year when the employees were not given an annual salary
increase due to the weak economic business environment. The TARP Recipient was
aware that gross-ups are prohibited under the IFR, and the TARP compliance
requirements have been clearly communicated concerning the prohibition of
gross-ups for SEOs and the next twenty most highly compensated employees.
However, the TARP Recipient only now has identified the fact that during the
payroll processing of the transactions, the SEOs and the next twenty most highly
compensated employees were mistakenly not excluded from the gross-ups that were
afforded other employees. The total gross up for all SEOs and the next twenty
most highly compensated employees totaled $343.16 and $258.61, respectively, for
2009 and 2010. The TARP Recipient plans to correct the non-compliance by
requiring all SEOs and the next twenty most highly compensated employees to
repay the gross-up amount.

        The TARP Recipient is confident that no other bonus payments or gross
ups remain undisclosed that fails to comply with the bonus or gross up
limitations under the IFR and has also addressed the effectiveness of the review
process in the payroll function to ensure that this will not occur again.

        The TARP Recipient formally reported the inadvertent non-compliance with
TARP Compensation Standards to the United States Department of the Treasury on
March 13, 2012.

        The TARP Recipient wishes to emphasize that the Executive Committee of
its Board of Directors fully understands the seriousness of complying with the
TARP Compensation Standards and both the Committee and responsible TARP
Recipient personnel will redouble their efforts to comply with all TARP
Compensation Standards.

        (xiv) The TARP Recipient has substantially complied with all other
requirements related to employee compensation that are provided in the agreement
between the TARP Recipient and Treasury, including any amendments;

        (xv) The TARP Recipient has submitted to Treasury a complete and
accurate list of the SEOs and the twenty next most highly compensated employees
for the current fiscal year, with the non-SEOs ranked in descending order of
level of annual compensation, and with the name, title, and employer of each SEO
and most highly compensated employee identified; and

        (xvi) I understand that a knowing and willful false or fraudulent
statement made in connection with this certification may be punished by fine,
imprisonment, or both. (See, for example 18 U.S.C. 1001.)

Date: March 30, 2012   /s/ CYNTHIA N. DAY


--------------------------------------------------------------------------------

Cynthia N. Day
President/Chief Executive Officer
Date: March 30, 2012
 
/s/ SAMUEL J. COX


--------------------------------------------------------------------------------

Samuel J. Cox
Executive Vice President/
Chief Financial Officer

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26



Citizens Bancshares Corporation Annual PEO and PFO Certification For Fiscal
Years Other than the First Year
